Filed 12/16/20 P. v. Bentley CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G058443

           v.                                                            (Super. Ct. No. 16CF3204)

 SHANDEL LENN BENTLEY,                                                   OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Sheila F.
Hanson, Judge. Affirmed.
                   Marilee Marshall, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson and
Junichi P. Semitsu, Deputy Attorneys General, for Plaintiff and Respondent.
                                             *               *               *
                                       INTRODUCTION
              Defendant Shandel Lenn Bentley was convicted of pimping and pandering.
The trial court admitted into evidence lyrics defendant wrote that described the pimping
and pandering subculture and confirmed in many respects the testimony of one of the
women whom defendant was accused of pimping. On appeal, defendant contends the
court prejudicially erred in admitting the lyrics into evidence. We conclude the trial court
correctly found that the probative value of the evidence outweighed any prejudicial
effect. Even if the trial court had erred in admitting the lyrics, given the strength of the
other evidence against defendant, the error would have been harmless. Therefore, we
affirm.
                                   STATEMENT OF FACTS
                                              I.
                           THE SURVEILLANCE AND INVESTIGATION
              On December 20, 2016, the Costa Mesa Police Department Special
Investigations Unit conducted a surveillance at the La Quinta Inn. Detective Arnold
Alegado, Detective Joseph Saar, Detective Sergeant Brent McKinley, Detective Jeremy
Hermes, and Detective Santibanez were all in various locations around the motel. Saar
obtained the room register from the front desk clerk; room 150 was registered to
Melissa O., and room 151 was registered to defendant. Saar observed, parked outside of
room 151, a black Lexus with dealer plates registered to defendant.
                                                                                          1
              Saar and McKinley observed two women, later identified as Melissa O.
              2
and Jane Doe, exit room 151. Melissa and Jane Doe walked to the “track,” an area
nearby where significant prostitution activity occurs; the detectives continued surveilling


1
  Melissa was also referred to at trial as Barbie; we will refer to her in this opinion as
Melissa to avoid confusion.
2
  The parties agreed to refer to this victim only as Jane Doe, and her name was redacted
from the record.

                                              2
them. At the same time, Detective Hermes located ads placed by Melissa and Jane Doe
on Backpage.com, which was a website on which sex workers posted advertisements.
Hermes texted both numbers; Jane Doe responded and asked him to call her. Hermes
spoke to Jane Doe and arranged a meeting with her and Melissa for purposes of
prostitution activity. Hermes called back several times over the course of a half hour to
ask whether Jane Doe had found a room in which to meet. She eventually told Hermes to
go to the Ana Mesa Motel.
              While Hermes was communicating with Jane Doe, McKinley and Saar
observed Jane Doe speaking on her cell phone, getting into a van with Melissa, and being
dropped off at the Ana Mesa Motel. At the motel, Melissa and Jane Doe stopped in the
motel’s lobby, and then proceeded to room 212. When Hermes arrived at room 212, he
said “let’s get down to it” and gave Jane Doe the agreed-upon amount of money. Jane
Doe put the money in her purse. Hermes then opened the motel room door and admitted
the other officers.
              At about 9:00 p.m. that same evening, defendant exited room 151 at the
La Quinta Inn and got into his Lexus. Detective Santibanez conducted a traffic stop, and
Detective Alegado responded to the location. Defendant had the number “100” tattooed
on his arm. A search of defendant and his car revealed a cell phone, $43 in cash, a bank
debit card issued to Melissa, and a letter addressed to Melissa. A search of room 151
turned up women’s clothing, laptop computers, a white Samsung smart phone, refillable
gift cards and a red composition-style notebook. After having been read his rights under
Miranda v. Arizona (1966) 384 U.S. 436, defendant admitted he had written the rap lyrics
in the composition book.
              While talking to Jane Doe, Detective Saar learned that Alegado and
Santibanez had detained defendant. Jane Doe gave Saar permission to use her phone to
call the phone number defendant had given to the desk clerk when he checked in at the
La Quinta Inn; this number was stored in Jane Doe’s cell phone, and she had made

                                             3
numerous calls to it. When Saar called that number, defendant’s cell phone rang, and its
screen display showed an incoming call from “Aspen”; Jane Doe’s working name was
Aspen.
              Later, Detective Alegado obtained Melissa’s consent to search her cell
phones and a laptop found in room 151. Alegado was able to access defendant’s e-mail
through the laptop. He found numerous e-mails regarding motel reservations in different
states, most of which were for a single night’s stay. The laptop also contained
photographs of Melissa, some of which were also posted in advertisements on
Backpage.com. Melissa’s cell phone showed about 30 incoming calls, 55 outgoing calls,
and three missed calls from defendant’s cell phone number, all from December 19, 2016.
                                             II.
                                  JANE DOE’S TESTIMONY
              Jane Doe testified at trial. She was 27 at the time of trial and had started
working in the sex industry when she was 15. In December 2016 she came to Orange
County and started working in Santa Ana in the area known as the track. At the time she
was a “renegade,” meaning she did not have a pimp.
              Jane Doe was aware that a pimp usually holds all of a prostitute’s
identification. The prostitute is required to check in to let the pimp know she is alright
and, at the end of each date, to report how much money she earned. Hiding money from
a pimp (known as “tucking”) will get you in trouble. A prostitute who gets in trouble
with her pimp may be hit, have her food or privileges taken away, or be kicked out or
fired without getting back her identification and other personal items.
              After arriving in Orange County, Jane Doe met Melissa. Jane Doe enjoyed
Melissa’s company, believed she was well taken care of, and wanted to work for
Melissa’s pimp. Melissa’s number was saved in Jane Doe’s phone with an emoji of a




                                              4
dollar sign on her tongue and two girls dancing. Jane Doe referred to Melissa as
           3
“wifey.”
               Jane Doe stayed with Melissa in room 150 of the La Quinta Inn, and
worked out of that room for two days. Defendant was staying in room 151; Jane Doe left
her suitcase and a smaller bag in that room. Melissa called defendant “King,” which
caused Jane Doe to believe he was Melissa’s pimp. There is a hierarchy among a pimp’s
prostitutes; a newer “girl” (which refers to the prostitutes a pimp controls) is on a type of
probation until she earns the pimp’s trust, after which she will be treated better. The girl
who has been around the longest and is most trusted is referred to as the “bottom bitch”;
Melissa was defendant’s bottom bitch.
               Defendant told Jane Doe that texting was not a good way to communicate
because it is easy to trace; he wanted her to check in by phone every 45 minutes.
               Using their cell phones, Jane Doe and Melissa placed ads for prostitution
both separately and together. After two days of working in the room and on car dates,
Jane Doe left all of the money she had made—about $300—on a dresser in room 151 as a
                                                              4
partial payment on her “choosing up fee” or “choosing fee.” The money was intended
for defendant, although she did not see him in the room at the time.
               On December 20, 2016, Jane Doe got in a physical altercation with another
prostitute on the track. In room 151, defendant was “a little agitated” that Jane Doe had
gotten into a fight, but he was more upset with her and Melissa for not going back out to
the track. Defendant said he was not interested in working with lazy bitches. Jane Doe
and Melissa then got dressed and went back out on the track.


3
  “Wifey” is a term girls who work together use to refer to each other. A pimp would not
use the term wifey but would refer to his girls by their working name or as “bitch” or
“ho.”
4
  A “choose up fee” is the fee a prostitute is required to pay the pimp in order to join his
team. The amount is set by the pimp and can be paid over time from her earnings.

                                              5
              Jane Doe received a call for a two-girl date from one of her Backpage.com
ads. Melissa called a guy named Rod who picked them up, took them to the Ana Mesa
Motel, and loaned them $100 to rent a room. Jane Doe and Melissa met the date in
room 212. When the date arrived he said “let’s get down to it” and set the money down.
Jane Doe took the money and put it in her purse. Then the date opened the motel room
door and “all the police came in.”
              Jane Doe talked briefly to the police officers about the Backpage.com ads.
The officers told her that she and Melissa were not under arrest and would not be arrested
if they cooperated. She was given immunity for her testimony at trial.
                                            III.
                                 EXPERT WITNESS TESTIMONY
              Investigator Happy Medina, a member of the Orange County Human
Trafficking Task Force, testified for the prosecution as an expert witness in human
trafficking, pimping, pandering, and prostitution. Medina testified that the pimp is the
“king,” is commonly called “daddy,” and has complete control over his girls. The pimp
sets a monetary quota for his girls for the night and they cannot go home until they meet
it. Girls usually meet with their pimp after every two or three dates to give him the
money they have earned and to pick up condoms. The pimp usually remains nearby, and
arrangements to meet are made by phone or text. In his absence, the bottom bitch will
collect the money from his girls. The money is often laundered through gift cards.
              A pimp usually provides the girls with a cellphone for work; personal
cellphones are often held by the pimp as a form of control. Many pimps instruct their
girls to delete text messages.
              The number 100 represents loyalty, and is a popular mark for tattoos,
emojis, and Instagram posts in the sex trade culture.
              Pimps and prostitutes generally follow a circuit from Northern California to
Los Angeles, then to Orange County and San Diego, and sometimes on to San

                                             6
Bernardino or Las Vegas. The pimp decides whether the prostitute will work on the
street or arrange dates via the internet. A pimp pays for the prostitute’s food and other
necessities, and all the prostitute’s earnings go to the pimp. The pimp makes nearly all
decisions for the prostitute including, sometimes, hairstyle and nail polish color. It is not
uncommon for the pimp to keep his girls’ credit cards, phone, personal belongings, and
identification as a form of control.
              A girl who is not obeying her pimp and not doing what she is supposed to
do, is not generating enough income, or is not posting enough on the internet, is referred
to as “out of pocket’ and will be punished. The punishment can range from physical
violence to humiliation or loss of privileges. “In pocket” means the girl is behaving and
obeying the rules. On an “incall,” where the prostitute meets the date in a motel room, a
pimp may wait in his car nearby. “Flossing” refers to a pimp showing himself off as
successful by, for example, driving a nice car.
              Very few girls on the street are renegades. If they are stopped by the
police, however, the girls will say they are renegades to protect their pimps.
              Based on a hypothetical set of facts drawn from the evidence in this case,
Medina opined that both Melissa and Jane Doe were each in a pimp/prostitute
relationship with defendant.
                                             IV.
                                       DEFENSE EVIDENCE
              Defendant did not testify at trial. He presented evidence from Armand
King, the director of a nonprofit organization that works with at-risk youth, the formerly
incarcerated, survivors of human sex trafficking, and the high-risk population. King
spent about 10 years involved in the pimping and prostitution lifestyle and now works to
help people get out of it. He trains law enforcement and hotel industry personnel about
identifying and dealing with pimping and pandering. King disagreed with much of



                                              7
                     5
Medina’s testimony, and suggested that there is a “trust relationship between the pimp
and the prostitute.” Armand testified that the lyrics written by defendant are reflective of
black hip hop culture, not of pimping.
                                             V.
                                   PROCEDURAL HISTORY
              Defendant was charged in an information with two counts of pimping
(Pen. Code, § 266h, subd. (a)), and two counts of pandering (id., § 266i, subd. (a)). The
jury found defendant guilty on all counts.
              The trial court sentenced defendant to a determinate term of five years
four months in prison. Defendant timely filed a notice of appeal.




5
  King talks with people on a regular basis to stay current with what is going on in the
prostitution world, especially in Southern California, but he has not physically been to the
Orange County track for at least 15 years. King agreed that a renegade is a prostitute
working without a pimp. There are more renegades on the track now in Orange County
than people who are associated with a pimp. Real pimps are “rare” these days.
Prostitutes are being approached by law enforcement and persuaded to accuse men of
being their pimp in order to get out of trouble themselves. A pimp wants to recruit girls
into prostitution, and makes his prostitutes look nice as a recruiting tool. It is a myth that
pimps are referred to by their girls as “King,” and a crown is not a symbol of a pimp.
Gift cards are not commonly used to hide money. Prostitutes do not regularly check in
with their pimp unless they are very new to the trade. Checking in frequently will not tell
the pimp whether or not the girl is tucking. Only an inexperienced pimp would sit in his
car in the parking lot while the prostitute has sex in a motel room. Tracks are not used
very much; most sex purchases occur through the Internet. A pimp will rarely allow one
prostitute to collect money from another prostitute. A choose up fee is paid up front to
establish the pimp/prostitute relationship; it would never be paid in installments.

                                              8
                                              DISCUSSION
                                                   I.
                         ISSUE PRESENTED AND STANDARD OF REVIEW
                Defendant objected to the admission of the lyrics contained in the
                                                         6
composition book found in room 151 as irrelevant. The prosecution argued the lyrics
demonstrated defendant’s “familiarity with the language in terms involved in
prostitution.” The court overruled defendant’s objection, finding that the lyrics “had
probative value for the reasons stated by the People, and I did not believe that that
probative value was substantially outweighed by any unfair, undue prejudice.”
                “‘On appeal, we review for abuse of discretion a trial court’s ruling on
whether evidence is relevant, not unduly prejudicial, and thus admissible.’” (People v.
Duong (2020) 10 Cal.5th 36, 64-65.)
                                                   II.
                                    THE CHALLENGED LYRICS.
                At trial, portions of the lyrics to defendant’s rap song were read to the jury,
and a copy of his actual writings was admitted into evidence. Medina provided expert
opinion testimony as to the meaning of the lyrics. In the following paragraphs, we will
set forth the lyrics with Medina’s interpretations in footnotes.
                                    [7]
                “Learned to stack         my cake up in case they raid mayne. These N-word
                                                                                   [8]
talking murder but they ain’t with the mayne. Leave the berner at the scene.             Wiped
      [9]                                                     [10]
clean.      We made men, cross country with this pimpin.             Knock your dome 4 da


6
   The parties’ arguments were not recorded; the trial court later summarized the
arguments on the record outside the jury’s presence.
7
   “Stack” refers to income.
8
   Leaving a burner or prepaid cell phone at the scene.
9
   Deleted.
10
    Indicating the transitory nature of prostitution.

                                                   9
                 [11]
change mayne.           [¶] . . . [¶] They funkin over. They funkin over bitches. These suckas
                                                                           [12]
is so lame. They hating on the gangsta. I know it’s a cold game.                  From rags 2 riches.
[¶] . . . [¶] Playa pimping. From counting them crumbs 2 really stacking my riches. I’m
                         [13]
on my way 2 da top.             I’m still from da mob. Catch me city 2 city, state 2 state, wit a
       [14]                                                                       [15]
blonde.       Conversation rule the nation. Yeah, the game don’t stop.                   If she mobbing
                                                                [16]
my way, than the bitch be knocked. Only pop it 4 a fee.                They say crime don’t pay,
but if she got her choosing fee then I’ll be on [my] way.”
                “I’m the type of pimp 2 knock ya bitch and hit the highway and keep her 10
                                                                                             [17]
toes down from Friday 2 Friday. Hit 5 north and sit down on Pac Highway.”
                “Boyfriend pimping. [¶] . . . [¶] Never with the matrimony. She used to
[¶] . . . [¶] suckas who really been asking 4 it. Fascinated with the game. Not scared to
                                                    [18]
hit the blade. She’s just stuck in her ways.”




11
    Referring to money; knocking is part of the recruitment of a prostitute by a pimp.
12
    “Cold game” refers to prostitution.
13
    Indicating he started off low as a pimp, but is now really earning money and is on his
way to the top.
14
    Traveling from state to state with a white prostitute.
15
    He is going to continue in this business.
16
    Although it could have other meanings, Medina testified this could refer to the choose
up fee.
17
    He is identifying himself as a pimp, and as the type of pimp who will try to recruit
another pimp’s prostitute to work for him. The references to the “5 north” and “Pac
Highway” refer to the circuit between Northern and Southern California.
18
    This refers to “boyfriend pimping,” never with a long-term commitment. The “game”
refers to the prostitution lifestyle and the pimping and pandering subculture. The “blade”
is synonymous with the track, and means the physical location where the girls go out to
work.

                                                    10
                                                                                        [19]
              “I’m from the era of track stars and them million dollar boulevards
                                                                  [20]
where hooka’s stack it up jumpin in and outta strangers cars.            Chasing thousand dolla
                                                     [21]
quotas. Might catch her stomp down on da corna.             They pulling ova. Yeah, the game
is still real. She be 10 toes down. Walk the taps off her heels. If he got it she gone get it.
She be all about her money and been laced by some pimping. She got the nerve 4 da
      [22]
curb.”
                                              III.
      THE TRIAL COURT DID NOT ERR BY ADMITTING THE RAP LYRICS INTO EVIDENCE.
              Rap music lyrics are admissible as evidence in criminal cases when they are
directly related to the crimes charged. In People v. Olguin (1994) 31 Cal.App.4th 1355,
1372, overruled on another ground in People v. Cromer (2001) 24 Cal.4th 889, the
defendant’s rap lyrics were found in his home three weeks after the murder of a rival
gang member. Even though the lyrics contained “general threats of violence” and
references to the defendant’s gang membership, the appellate court held that their
probative value outweighed any prejudice: “Regardless of whether these lyrics were
written before or after the killing, they . . . demonstrated his membership in Southside, his
loyalty to it, his familiarity with gang culture, and, inferentially, his motive and intent on
the day of the killing.” (People v. Olguin, supra, at p. 1373.) The defendant argued
admission of the lyrics violated Evidence Code section 352. In response, the court stated:
“This was a crime alleged to be gang related. Gang membership was obviously
important, and evidence tending to show it was highly relevant. [Citations.] The mere
fact the lyrics might be interpreted as reflective of a generally violent attitude could not


19
   This is part of flossing. This pimp may have been around for a while, and may be
older or “old school.”
20
   Referring to prostitution activity with sex purchasers.
21
   To “stomp down” is to be a hard worker.
22
   These are all references to the pimping and pandering subculture.

                                              11
be said ‘substantially’ to outweigh their considerable probative value. It looks to us like
the trial court got it right; certainly it has not been shown there was any abuse of
discretion.” (People v. Olguin, supra, at p. 1373.)
              In People v. Zepeda (2008) 167 Cal.App.4th 25, 28, the defendant was
convicted of murder and attempted murder with criminal street gang sentencing
enhancements. At trial, the prosecutor had played for the jury two tracks from a
“‘gangster rap’” CD written by the defendant. (Id. at p. 32.) The appellate court held
that the trial court did not err by admitting the tracks over the defendant’s relevance
objection: “The evidence was probative of defendant’s state of mind and criminal intent,
as well as his membership in a criminal gang and his loyalty to it. The songs showed that
defendant’s gang had the motive and intent to kill Sureños [the gang of which the murder
victim had been a member]. This evidence, although anticipatory, was explicitly relevant
to the charges against defendant. [Citation.] [¶] While lyrics and poems do not often
establish their author’s true state of mind [citation], the gang expert here testified that
gangs communicate through music. Defendant’s communications here were not
ambiguous or equivocal. These lyrics, coupled with the other evidence of defendant’s
gang membership and his animosity towards Sureños, go beyond mere fiction to
disclosing defendant’s state of mind, his motives and intentions, and his fealty to
furthering his criminal gang’s activities. [¶] The evidence was not unduly prejudicial.
Only two of the six tracks credited to defendant were played to the jury. The tracks
provided noncumulative evidence of defendant’s state of mind and his gang association,
differing in context from his tattoos, drawings, notebooks, and pictures of himself
flashing gang signs. The language and substance of the lyrics, although graphic, did not
rise to the level of evoking an emotional bias against defendant as an individual apart
from what the facts proved.” (Id. at p. 35.)
              In People v. Johnson (2019) 32 Cal.App.5th 26, 60, the trial court admitted
in evidence, as evidence of the defendant’s motive to kill the victim (Canady), a rap song

                                               12
recorded by the victim. The appellate court rejected the defendant’s contention that the
song was more prejudicial than probative: “The lyrics were relevant to the prosecution’s
theory of the case, particularly defendants’ motive to seek revenge for Canady’s theft and
                               [23]
relationship with Martin.             The lyrics tended to show that Canady was engaged in
conduct that could provoke retaliation by Grant. Specifically, Canady’s lyrics included
statements about making money by selling drugs stolen from a girl who could not be
trusted and that the theft was from ‘rude boys’ and ‘Jack boys,’ slang parlance for
             [24]
Jamaicans.           A trial court has wide latitude to admit evidence relevant to motive
[citation] and Canady’s lyrics did not fall outside this broad discretion.” (Id. at p. 62.)
                    In People v. Coneal (2019) 41 Cal.App.5th 951, the appellate court held
that the trial court erred by admitting into evidence five rap videos featuring the
defendant or members of the defendant’s gang: “[T]he rap videos had minimal probative
value, either because they were cumulative of other, less prejudicial evidence, or because
their probative value depended on construing the lyrics as literal statements of fact or
intent without a persuasive basis to do so. This minimal probative value was
substantially outweighed by the highly prejudicial nature of the violent, inflammatory
lyrics, and the admission of these videos was therefore an abuse of discretion under
Evidence Code section 352.” (Id. at pp. 953-954.) The court explained the
circumstances under which rap lyrics might be admissible: “We do not mean to suggest
that lyrics are never probative of their literal truth. For example, where lyrics are written
within a reasonable period of time before or after the charged crime and bear a sufficient
level of similarity to the charged crime, their probative value as a statement of fact is
increased.” (Id. at p. 969, fn. omitted.)




23
     Martin was the girlfriend of Grant, who allegedly commissioned Canady’s murder.
24
     The defendant was Jamaican.

                                                    13
              The defendant did not challenge on appeal the admission into evidence of a
rap video in which he appeared, which had been posted to You Tube after the murder.
The song in the video included the lyrics, “‘I don’t know who baked the last cake./All I
know was the place got yellow taped.’” (People v. Coneal, supra, 41 Cal.App.5th at
pp. 957, 963.) The defendant also did not challenge on appeal the admission into
evidence of a recording of him reciting those rap lyrics during a jailhouse call: “The
lyrics referred to catching someone ‘slippin for the mob he got sprayed up . . . /And I got
so close in, like I was going for a lay up’; ‘Two shooters on one hit that’s how I like to
move’; ‘nine tore his chest out . . . had that boy stretched out. Got his partners mad and
left his fams stressed out’; ‘Caught him in the driveway, and chased him up to the
porch.’” (Id. at pp. 957, 963.)
              The appellate court held that five other videos featuring members of the
defendant’s gang were cumulative of other evidence of the defendant’s gang membership
(People v. Coneal, supra, 41 Cal.App.5th at pp. 966-968), and were not probative
because it was unclear whether they were raps about real-life events or “made up or
inflated events ” (id. at p. 968). The videos were also prejudicial because they “casually
describe graphic, widespread violence” and “contain misogynistic lyrics,” which were
unrelated to the specific crime charged. (Id. at p. 970.) However, the court concluded
that there was no reasonable probability that the defendant would have received a more
favorable outcome if the rap videos had not been admitted because “[t]he evidence
incriminating [the defendant] was strong.” (Id. at p. 972.)
              The trial court in the present case did not err in admitting into evidence at
trial the rap lyrics in the composition book. The lyrics were directly related to the
pimping and pandering charges against defendant. The lyrics, which were admittedly
written by defendant, showed his knowledge of the pimp subculture. The many
connections between Jane Doe’s testimony and the lyrics bolstered her testimony, which
the defense sought to impugn. The lyrics were consistent with Jane Doe’s testimony

                                             14
regarding the payment of a choosing fee, working the track to reach a quota, and
defendant’s insistence that their communications be limited.
              Defendant, claiming that his familiarity with the language of prostitution
was not an issue, argues that the lyrics were more prejudicial than probative. What was
at issue was whether defendant was a pimp and a panderer of Melissa and Jane Doe, and
the lyrics confirmed that defendant was aware of the business of pimping and pandering.
Although the lyrics did not refer to Melissa or Jane Doe by name, they did refer to riding
the circuit with a “blonde.” The other evidence showed defendant and Melissa (a white
woman) had been traveling together at times when Melissa was posting suggestive
photographs and soliciting sex purchasers.
              Defendant also argues that the admission of the lyrics prejudiced the jury
against him by causing it to believe he “is an incorrigible pimp, who openly boasts of the
crimes he has committed and will continue to commit in the future.” We find nothing
more prejudicial about the lyrics than the testimony of Jane Doe and Medina.
              Citing People v. Maestas (1993) 20 Cal.App.4th 1482, 1495 and People v.
Avitia (2005) 127 Cal.App.4th 185, 193-194, defendant also argues that the lyrics were
cumulative of other evidence. The key question at trial was whether defendant was a
pimp and a panderer. The lyrics written by defendant in which he portrays himself in the
role of a pimp and panderer were consistent with, but not cumulative of, Jane Doe’s
testimony regarding the few days during which she interacted with defendant.
              Finally, defendant cites State v. Skinner (2014) 218 N.J. 496, 499, in which
the New Jersey Supreme Court upheld the intermediate appellate court’s reversal of an
attempted murder conviction because the trial court had admitted rap lyrics written by the
defendant that were violent, profane, and disturbing, yet had little or no probative value
as to any alleged motive or intent. In contrast to that case, here the rap lyrics were not
read “at great length” (ibid.), and were factually connected to the crimes charged.



                                             15
                                            IV.
                                ANY ERROR WAS HARMLESS
              Moreover, even assuming the trial court erred by admitting the rap lyrics,
defendant has failed to show a reasonable probability that he would have obtained a more
                                                                                     25
favorable outcome absent the error. (People v. Watson (1956) 46 Cal.2d 818, 836.)
              Jane Doe testified extensively about how she and Melissa were prostitutes
and how defendant became her pimp. Her testimony alone would have been sufficient to
establish defendant’s guilt on all charges. In addition, the People offered evidence of cell
phone records, motel room receipts, the connection between the dates those motel rooms
were used and when and from where Melissa posted advertisements seeking sex
purchasers, defendant’s movements in and near the motel rooms at the La Quinta Inn, and
defendant’s possession of Melissa’s personal items.
                                       DISPOSITION
              The judgment is affirmed.


                                                  FYBEL, J.

WE CONCUR:



ARONSON, ACTING P. J.



GOETHALS, J.

25
   Defendant, citing Chapman v. California (1967) 386 U.S. 18, 24, argues that the
correct standard is whether the error was harmless beyond a reasonable doubt. “‘Absent
fundamental unfairness, state law error in admitting evidence is subject to the traditional
Watson test: The reviewing court must ask whether it is reasonably probable the verdict
would have been more favorable to the defendant absent the error.’” (People v. Watson
(2008) 43 Cal.4th 652, 686.)

                                             16